UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA )
)
V. ) Criminal No. 21-0598 (PLF)

)
TERENCE SUTTON )
and )
ANDREW ZABAVSKY, )
)
Defendants. )
)

ORDER

Over the past fourteen months — during the pendency of the pretrial proceedings
and throughout the approximately eight-week jury trial in this case — the Court has issued over
twenty-five written opinions and made scores of oral rulings in open court. The Court’s rulings
have touched on substantive legal issues and a myriad of evidentiary questions. Its rulings were
based on arguments briefed in written, docketed submissions, others raised orally on the record
in court, and still others colnmunicated to the Court and counsel via email. In lieu of filings, the
Court’s trial procedures order invited counsel to send emails on legal matters or evidentiary
issues that arose during the course of the trial and were not the subject of a motion in limine or
pretrial motion. See Amended Order Regarding Trial Schedule and Procedures [Dkt. No. 308]
at 12. In accordance with this procedure, counsel for all parties frequently sent emails during

the evening after the Court adjourned, with responses due by 7:00 a.m. the following morning.

See id.
To the extent that the parties now wish to formally preserve any arguments or
objections raised via email, counsel shall file such emails on the public docket.
SO ORDERED.
~ 2D Ae. “
O at F< fos—
PAUL L. FRIEDMAN
United States District Judge

DATE: 12\\¢] a2